DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 79, 80-93, 95-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2014/0365142) in view of Stewart (US 2005/0267402). 

	Per claim 78, Baldwin teaches A system, comprising: 
a wearable device, the device comprising (0031 teaches a wearable sensor 100)
a blood intoxicant level (BIL) sensor (0032 and 0019 teaches a sensor for measuring user’s blood alcohol content); 
an attaching linker, wherein the attaching linker secures the BIL sensor in proximity to a region of skin of a user for sensing the BIL (0031 teaches sensor can be worn on user’s arm, ankle or adhered to any part of user’s body. 0019 teaches mounting attachment to secure the sensor to user’s body); and 
a communications hub configured to send/receive information to and from the wearable device (0031 teaches a communication interface for communicating data back and forth); and 
a non-transitory computer-readable medium in which a program is stored for causing a processor to perform a method comprising (0031 teaches wearable sensor module communicating with a mobile device 110 comprising of an app (software and processing means) that enables the two devices to bi-directionally communicate to each other): 
receiving, from the user, a plurality of contacts, wherein each contact corresponds to a trusted individual (0024 teaches assisting a user in deciding whether or not to take another drink at a party, or in deciding when to go home from a party. If user is too intoxicated, the mobile device may communicate with others such as a user’s friend or family); 
forming one or more sets of contacts from the plurality of contacts (0024 teaches if user is too intoxicated, the mobile device can communicate with friends, family or a taxi company); 
identifying a contact set from the one or more sets of contacts (paragraph 0024 and 0047 teaches determining which contact to contact when user is intoxicated); 
triggering a first user alert in the wearable device when data received by the BIL sensor indicates that the user has passed a first intoxicant threshold (0045, the prediction module can sound an alarm or cause the mobile device to vibrate when the user is dangerously close to a maximum predetermined level of inebriation. The alarm can be discreet to avoid stigmatizing the user (interpreted as first user alert)); and 
transmitting a trusted individual alert (0046 teaches mobile device may be triggered to send a standardized text message to a trusted source) and
 [a second user alert when the data received by the BIL sensor indicates that the user has passed a second intoxicant threshold], 
wherein the trusted individual alert is transmitted to all of the trusted individuals in the selected contact set, further wherein the trusted individual alert comprises an indication that the user has exceeded the second intoxicant threshold and a location of the user (0046 teaches a prediction module may also alert others when a user’s ; and 
[wherein the second user alert is a persistent indicator on the wearable device].  
	But, Baldwin does not explicitly teach a second user alert when the data received by the BIL sensor indicates that the user has passed a second intoxicant threshold and wherein the second user alert is a persistent indicator on the wearable device. 
	In an analogous art, Stewart teaches a second user alert when the data received by the BIL sensor indicates that the user has passed a second intoxicant threshold (0040 teaches a second alarm state that is associated with an event that is critical that requires immediate attention, whereas the first alarm state is associated with an event that is non-critical) and wherein the second user alert is a persistent indicator on the wearable device (0041 teaches audible alarm states can be discernable by tone, by frequency of an interval, by type of sound, or by any other means to create a perceptively different state between the two alarm states. Paragraph 0049 second alarm state 206 is enabled and the second event 202 is set by a predetermined value stored in the memory, obtained at the time of activation of the snooze feature 200, which represents the snooze interval 214. After the expiration of the snooze interval 214, the second alarm state 206 is activated. The snooze feature may be configured such that additional events and associated snooze intervals may be thereafter defined by further activation of the snooze feature). Therefore, before the effective filling date of the .

	Per claim 80, Baldwin teaches configured to select the contact set prior to engaging in an activity (0023-0024 teaches if user is intoxicated, the mobile device can call/text the users contact such as a friend or family member. 0046 teaches the user may set her mobile device (selected contacts) to alert her friends when she reaches a dangerous level of inebriation). 

	Per claim 81, Baldwin teaches wherein the non-transitory computer-readable medium is configured to continuously monitor the BIL sensor and to determine a level of intoxicant in the user's body (abstract and paragraph 0035 teaches continuously or random interval monitoring the user).  

	Per claim 82, Baldwin teaches wherein the non-transitory computer-readable medium is configured to received, from the user, an adjustment to one or more of a first intoxicant thresholds and a second intoxicant threshold (0040 and 0021-0022 teaches user capable of setting the threshold levels).  

	Per claim 83, Baldwin teaches wherein the first intoxicant threshold may only be adjusted down from a first level and the second intoxicant threshold may only be adjusted down from a second level (rejection of claim 82 teaches preset .  	
	
	Per claim 84, Baldwin teaches wherein the first user alert comprises a visual indicator comprising a first light display (Fig. 4, 5, and 7 teaches displaying alert).

	Per claim 85, Baldwin teaches wherein the first user alert comprises a vibration of the wearable device (0021 teaches alert vibration).  

	Per claim 86, Baldwin teaches wherein the first user alert is configured to continue until a dismiss command is received from the user (0033 teaches buttons such as on/off and reset that user can use to stop the alert).  	

	Per claim 87, Baldwin teaches wherein the second user alert comprises a visual indicator comprising a second light display (0046 teaches sending a text, email or other known alerts to a mobile device of a friend of family member. Mobile phones are known to have light display).  

	Per claim 88, Baldwin teaches wherein the BIL sensor detects blood alcohol level (Fig. 7). 
	
	Per claim 89, Baldwin teaches wherein the BIL sensor detects cannabinoid intoxicant level or incapacitating drug level (0045 teaches different dangerous levels of .  

	Per claim 90, Baldwin teaches wherein the BIL sensor is a transdermal sensor (paragraph 0005 teaches transdermal sensor).   	

	Per claim 91, Baldwin teaches wherein the attaching linker attaches the BIL sensor in proximity to skin at a region of a wrist, a neck, a finger, an ear, an arm or a leg (paragraph 0026 and Fig. 1).  	

	Per claim 92, Baldwin teaches wherein the attaching linker is a wristband (abstract teaches wearable sensors. 0019 teaches attachment that can be attached to users’ body. 0031 teaches it can be adhered to any part of user body such as ankle, arm, waist, etc.).  

	Per claim 93, Baldwin teaches wherein the communications hub comprises one or more of: a display and a vibrational motor (Fig. 1 and paragraph 0031 teaches communication hub is a mobile phone that has a display and phones are known to have a vibrational motor that receives vibrational alerts. 0021 teaches phone vibrating for alerting user).  
	
wherein the communications hub comprises a sensor for a pairing signal from a second wearable device (0049 teaches a second sensor different from the first one that can be paired and communicate with the mobile device to further alert the user).  

	Per claim 96, Baldwin teaches wherein the communications hub comprises a processor, which is configured to do one or more of: send/receive information to/from the BIL sensor; initiate the at least one visible signal; and/or activate a vibrational motor (0031 teaches a communication interface for communicating data back and forth between the mobile device and the sensors. Also see paragraph 0022 and 0019 wherein the processor through the communication module transmits a vibrational alert).  	

	Per claim 97, Baldwin teaches wherein the communications hub comprises a user input interface comprising one of: a toggle to a preferred mode of "OK" signal; a toggle to an "uncomfortable"/"no consent" mode; an initiation of a message to a third party; and a memory tag (0037 teaches initiation of a message to third party such as cloud 120 using the communication interface, messages can be sent between cloud, sensor and mobile device. Paragraph 0022 also teaches initiation of a message to third party such as family and close friends. 0038 teaches mobile device having communication interface and a memory). 

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2014/0365142) in view of Stewart (US 2005/0267402) as applied to claim 79 and further in view of Nepo (US 2014/0218537).

Per claim 79, Baldwin does not explicitly teach wherein the non-transitory computer-readable medium is configured to confirm with each trusted individual in the selected contact set that they agree to monitor the user for a first period of time
	Nepo teaches wherein the non-transitory computer-readable medium is configured to confirm with each trusted individual in the selected contact set that they agree to monitor the user for a first period of time (abstract and paragraph 0064 teaches inviting friends to accept invitation to monitor the user). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Baldwin to use Nepos method to facilitate the user’s safe emergence from all manner of dangerous crises. The rationale would be that it empowers users with ability to discreetly and instantly notify designated loved-ones (paragraph 0004).

Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2014/0365142) in view of Stewart (US 2005/0267402) as applied to claim 79 and further in view of Farley et al (US 20100188234). 

Per claim 94, Baldwin in view of Stewart does not explicitly teach wherein the first user alert and the second user alert comprises a set of signals, each having a spectrally distinct wavelength from about 450 nm to about 700 nm.  
In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spruit et al (US 20150305670); paragraph 0331 teaches different alerts with different wavelength being within 450-600 nm. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685